Title: To John Adams from James Savage, 3 September 1818
From: Savage, James
To: Adams, John


				
					Dear Sir,
					Boston 3 Septr. 1818 
				
				without having the honour of acquaintance with you, I feel bold enough to prefer a request, which it may be a benefit to our common country for you to grant, and will refer to my excellent friends, Josiah Quincy or William S. Shaw, Esquires to justify my appeal to your kindness. My friend, George Ticknor, Esquire, now in Spain, will next month visit England, and there desires to enjoy the advantage which a letter from yourself, to introduce him to our minister at the Court of St. James, will afford. You know, Sir, too well the reputation of Mr. Ticknor, Professor of the French and Spanish language and literature at our University, to make it necessary for me to say more, than that I remain, with highest respect / Your obedient servant
				
					James Savage
				
				
			